                                         UNITED STATES DISTRICT COURT
                                                            for the                                            AU& 32O19
                                                Northern District of West Virginia
                                                                                                       U.S•
                                                                                                           DISTRICT
   CALVIN L. WHITE,                                                                                       WHEELING °°\7-VI/VND



           Plaintiff(s)
             v.                                                                           5:18-C V-151
                                                                      Civil Action No.
   HOMER LAUGHLIN CHINA CO.,



                    Defendant(s)
                                           JUDGMENT IN A CIVIL ACTION
    The court has ordered that:
        El   Judgment award         El   Judgment costs      Other




                  Defendant’s Motion to dismiss the Amended Complaint is GRANTED; and this Civil Action is
    0   er.
                  DISMISSED and STRICKEN from the active docket of this Court.



   This action was:
    El   tried by jury         El   tried by judge         decided by judge




   decided by Judge Frederick P. Stamp, Jr.




                                                                               Chery Dean Rtey
                                                                       CLERK OF COURT
Date:        Aueust 13. 2019                                           Cheryl Dean Riley


                                                                                Signature of Clerk or Deputy Clerk
